DETAILED ACTION
1.	Claims 1-12 of U.S. Application 17/188996 filed on March 22, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 1, 2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1, 3, 6, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,978,928 (‘928) in view of Egami et al (Egami) (U.S. PGPub No. 20140306561). 
	Regarding instant Claim 1, claim 1 of Patent ‘928 recites an electrical distribution member (line 1), comprising: 
a plurality of electrical conducting wires each being made of a solid wire, configured to be connected to a plurality of coil ends, which are protruding in an axial direction from a stator core of a rotating electrical machine (lines 2-5), 
the plurality of electrical conducting wires each including an electrical conducting body, which is made of an electrically conductive metal, and a coating layer, which is being provided over a surface of that electrical conducting body, while being removed therefrom over a range of a predetermined length including a joining portion to be welded to the coil end (lines 6-13), 
wherein the plurality of electrical conducting wires include at least one first electrical conducting wire, which has the joining portion extending in the axial direction of the stator core (lines 13-16), and 
at least one second electrical conducting wire, which has the joining portion being bent in a direction intersecting with an extending direction of the joining portion of the at least one first electrical conducting wire (lines 17-20), 
wherein the predetermined length of the at least one second electrical conducting wire with the coating layer being removed therefrom is longer than the predetermined length of the at least one first electrical conducting wire with the coating layer being removed therefrom (lines 21-26). 
Patent ‘928 lacks a first holding portion for holding the plurality of electrical conducting wires. 
	However, Egami teaches (see fig. 1 below) a first holding portion (4) for holding the plurality of electrical conducting wires (5) (¶ 45; ¶ 46) in order to suppress swinging due to vibration thereby preventing wire damage and improving dependability (Egami, ¶ 10; ¶ 11).

    PNG
    media_image1.png
    479
    523
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Patent ‘928 and provide a first holding portion for holding the plurality of electrical conducting wires as taught by Egami in order to suppress swinging due to vibration thereby preventing wire damage and improving dependability (Egami, ¶ 10; ¶ 11).
Regarding instant claim 3, claim 1 of Patent ‘928 recites the limitations of instant claim 1 as disclosed above.
Patent ‘928 lacks the first holding portion is provided at a position separated from the stator core. 
	However, Egami teaches (see fig. 1 above) a first holding portion (4) is provided at a position separated from the stator core (21) (¶ 44 to ¶ 46) in order to suppress swinging due to vibration thereby preventing wire damage and improving dependability (Egami, ¶ 10; ¶ 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Patent ‘928 and provide the first holding portion is provided at a position separated from the stator core as taught by Egami in order to suppress swinging due to vibration thereby preventing wire damage and improving dependability (Egami, ¶ 10; ¶ 11).
Regarding instant claim 6, claim 1 of Patent ‘928 recites an electrical distribution member (line 1), comprising: 
a plurality of electrical conducting wires each being made of a solid metal wire, configured to be connected to a plurality of coil ends, which are protruding in an axial direction from a stator core (lines 2-9),
the plurality of electrical conducting wires each including a coating layer provided over a surface of the wire, the coating layer being removed from a portion of the wire over a range of a predetermined length that includes a joining portion configured to be welded to one of the coil ends (lines 6-13), 
wherein the plurality of electrical conducting wires include at least one first electrical conducting wire, in which the joining portion extends in the axial direction of the stator core (lines 13-16), and 
at least one second electrical conducting wire, in which the joining portion is bent in a direction intersecting with an extending direction of the joining portion of the at least one first electrical conducting wire (lines 17-20), 
wherein the predetermined length of the portion of the wire with the coating layer removed is longer for the at least one second electrical conducting wire than for the at least one first electrical conducting wire (lines 21-26).
Patent ‘928 lacks a first holding portion for holding the plurality of electrical conducting wires. 
	However, Egami teaches (see fig. 1 above) a first holding portion (4) for holding the plurality of electrical conducting wires (5) (¶ 45; ¶ 46) in order to suppress swinging due to vibration thereby preventing wire damage and improving dependability (Egami, ¶ 10; ¶ 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Patent ‘928 and provide a first holding portion for holding the plurality of electrical conducting wires as taught by Egami in order to suppress swinging due to vibration thereby preventing wire damage and improving dependability (Egami, ¶ 10; ¶ 11).
Regarding instant claim 8, claim 1 of Patent ‘928 recites the limitations of instant claim 6 as disclosed above.
Patent ‘928 lacks the first holding portion is provided at a position separated from the stator core. 
	However, Egami teaches (see fig. 1 above) a first holding portion (4) is provided at a position separated from the stator core (21) (¶ 44 to ¶ 46) in order to suppress swinging due to vibration thereby preventing wire damage and improving dependability (Egami, ¶ 10; ¶ 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Patent ‘928 and provide the first holding portion is provided at a position separated from the stator core as taught by Egami in order to suppress swinging due to vibration thereby preventing wire damage and improving dependability (Egami, ¶ 10; ¶ 11).
Regarding instant claim 9, claim 1 of Patent ‘928 recites the limitations of instant claim 6 as disclosed above.
Patent ‘928 lacks the first holding portion is provided at a position separated from the stator core. 
	However, Egami teaches (see fig. 1 above) a first holding portion (4) is provided at a position separated from the stator core (21) (¶ 44 to ¶ 46) in order to suppress swinging due to vibration thereby preventing wire damage and improving dependability (Egami, ¶ 10; ¶ 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Patent ‘928 and provide the first holding portion is provided at a position separated from the stator core as taught by Egami in order to suppress swinging due to vibration thereby preventing wire damage and improving dependability (Egami, ¶ 10; ¶ 11).
7.	Claims 5 and 10-12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 respectively of U.S. Patent No. 10,978,928 (‘928). Although the claims at issue are not identical, they are not patentably distinct from each other (see below).
Regarding instant claim 5, claim 1 of Patent ‘928 recites an electrical distribution member (line 1), comprising: 
a plurality of electrical conducting wires each being made of a solid metal wire, configured to be connected to a plurality of coil ends, which are protruding in an axial direction from a stator core (lines 2-9),
the plurality of electrical conducting wires each including a coating layer provided over a surface of the wire, the coating layer being removed from a portion of the wire over a range of a predetermined length that includes a joining portion configured to be welded to one of the coil ends (lines 6-13), 
wherein the plurality of electrical conducting wires include at least one first electrical conducting wire, in which the joining portion extends in the axial direction of the stator core (lines 13-16), and 
at least one second electrical conducting wire, in which the joining portion is bent in a direction intersecting with an extending direction of the joining portion of the at least one first electrical conducting wire (lines 17-20), 
wherein the predetermined length of the portion of the wire with the coating layer removed is longer for the at least one second electrical conducting wire than for the at least one first electrical conducting wire (lines 21-26).
Regarding instant claim 10, claim 2 of Patent ‘928 recites for each of the at least one second electrical conducting wires, the joining portion is joined to the coil end in anApplication No. 17/188,996 Docket No. 743065-388CONPage 4inner side in the radial direction of the stator core relative to the joining portion of each of the at least one first electrical conducting wires, and wherein the second electrical conducting wire includes a radial direction extension portion extending in the radial direction of the stator core (lines 2-8).
Regarding instant claim 11, claim 2 of Patent ‘928 recites the joining portion is bent at an end portion of the radial direction extension portion in the inner side in the radial direction of the stator core, wherein an angle formed by an opposite surface of the joining portion to the coil end and the radial direction extension portion is an obtuse angle (lines 8-13).
Regarding instant claim 12, claim 3 of Patent ‘928 recites for each of the at least one second electrical conducting wires, when the joining portion is welded to the coil end, an opposite surface of the joining portion to the coil end is brought contiguous obliquely to a side surface of the coil end (lines 1-6).
Allowable Subject Matter
8.	Claims 2, 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kurono (U.S. PGPub No. 20170110810) teaches a terminal block connection structure for a rotary electric machine includes: a plurality of power lines configured such that respective first end portions are joined to stator coils of a plurality of phases of the rotary electric machine; terminal metal fittings provided in respective second end portions of the plurality of power lines; a terminal block to which the terminal metal fittings are fixed by respective fastening members; and a resin member integrated with an end part of at least one of the terminal metal fittings relative on an opposite side to the power lines across its corresponding fastening member. The terminal block is configured such that a plurality of power-source lines is connected to the terminal block and the terminal metal fittings are fixed to the terminal block by the respective fastening members so that the plurality of power lines is connected to the plurality of power-source lines, respectively.
Egami (U.S. PGPub No. 20140306562) teaches a motor connecting member, which connects a motor winding and a terminal block, includes a terminal to be connected to the terminal block, a winding connecting portion to be connected to the motor winding, and an extended portion extending between the terminal and the winding connecting portion. The extended portion is made by plastically deforming a single wire having a circular cross section, and is curved in a circular arc shape in at least one portion between the terminal and the winding connecting portion, and the at least one curved portion comprises a narrower conductor width in a radial direction than a diameter of the single wire before the plastic deformation.
Haruno (U.S. PGPub No. 20160336829) teaches a rotary electric machine includes a stator core, a coil, and a molded portion. The stator core includes an annular yoke and a plurality of teeth. The teeth protrude radially inward from the annular yoke. The coils are wound around the teeth respectively. The coil includes a coil end that protrudes toward an axially outer side from an axially end surface of the stator core. The molded portion is a resin member that covers the coil end. The molded portion includes a first member. The first member includes a communication portion that communicates inside of the molded portion with outside of the molded portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834